


110 HR 5810 IH: Mentor-Mentee Teen Pregnancy Reduction

U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5810
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2008
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title V of the Social Security Act to provide
		  grants for school-based mentoring programs for at risk teenage girls to prevent
		  and reduce teen pregnancy, and to provide student loan forgiveness for mentors
		  participating in such programs.
	
	
		1.Short titleThis Act may be cited as the
			 Mentor-Mentee Teen Pregnancy Reduction
			 Act of 2008.
		2.FindingsCongress finds the following:
			(1)The U.S. has the
			 highest teenage pregnancy rate of any fully industrialized country.
			(2)One in three girls
			 in the U.S. becomes pregnant at least once by the age of 20.
			(3)Girls who become
			 pregnant are more likely to drop out of high school, less likely to complete
			 college, more likely to give birth to low-birth weight babies, and more likely
			 to live in poverty.
			(4)The children born
			 to teenage mothers are more likely to have learning disabilities, less likely
			 to complete high school, and more likely to live in poverty.
			(5)Girls born to
			 teenage mothers are more likely to become teenager mothers themselves; boys
			 born to teenage mothers are more likely to end up in prison.
			(6)Innovative
			 initiatives, such as increasing parental involvement and portraying the
			 consequences of teenage pregnancy through the media, exist that can reduce the
			 rates of teenage pregnancy and give every young person a better hope for the
			 future.
			(7)Research shows
			 that a wide variety of programs have been successful at delaying sexual
			 activity and reducing teenage pregnancy, including efforts that engage students
			 in community service, promote youth development, provide preventive health
			 services, offer sex and HIV/AIDS education, and more.
			3.Mentor-mentee
			 teen pregnancy reduction grant programTitle V of the Social Security Act is
			 amended—
			(1)in section 510(d)
			 (42 U.S.C. 710(d)), by inserting and grants under section 511
			 after under subsection (a) ; and
			(2)by adding at the
			 end the following new section:
				
					511.Mentor-mentee teen pregnancy reduction grant
		  program(a)From the amount
				appropriated in section 510(d) for a fiscal year (beginning with fiscal year
				2009) which is not allotted to a State under section 510, the Secretary shall
				award competitive grants for the creation of school-based programs that provide
				mentoring to at-risk teenage girls to prevent and reduce teen pregnancy. In
				awarding such grants for a fiscal year, the Secretary shall give priority to
				programs in States that have elected not to receive an allotment under section
				510 for the fiscal year.
						(b)(1)No grant may be awarded under this section
				except to an entity that is a local educational agency (as defined in section
				9101 of the Elementary and Secondary Education Act of 1965) or a
				community-based organization.
							(2)Funds provided under such a grant may
				only be used in a school-based setting for the following purposes:
								(A)To recruit, train, and support
				mentors.
								(B)To
				hire mentoring coordinators and provide professional development.
								(C)To pay for outreach materials.
								(D)To provide activities that will help
				in the development of a mentee, such as—
									(i)workshops, classes, and after-school
				activities, which may include family life and sex education and may
				provide—
										(I)information that stresses the importance
				of abstinence and postponing sexual involvement;
										(II)medically accurate information on the
				importance of contraception for those who are sexually active, on condom use,
				and on HIV and sexually transmitted diseases; and
										(III)information that reflects mores and
				values of the community involved.
										(ii)preparation for standardized
				examinations;
									(iii)assistance with college
				entrance;
									(iv)education in financial
				literacy;
									(v)tutoring;
									(vi)sports;
									(vii)education in health and
				nutrition; and
									(viii)education in the arts.
									(3)No grant may be awarded under this section
				unless the grantee agrees that, in carrying out the purposes described in
				paragraph (2), the grantee will, whenever possible, use strategies relating to
				family life and sex education that have been demonstrated to be effective, or
				that incorporate characteristics of effective programs.
							(4)No grant may be awarded under this section
				unless the grantee agrees that only qualified individuals will serve as mentors
				under this section. For the purposes of this paragraph, a qualified
				individual is an individual who—
								(A)is a woman who has received at least a
				baccalaureate degree from an institution of higher education (as such term is
				defined in section 102(a) of the Higher Education Act of 1965 (20 U.S.C.
				1002(a)));
								(B)is mentoring no more than two mentees
				under this section; and
								(C)has been trained and screened by a
				local educational agency or community-based organization to do the following
				for individual mentees:
									(i)To encourage setting goals and planning for
				the future.
									(ii)To promote responsible behavior
				and help delay sexual activity.
									(iii)To provide general
				guidance.
									(iv)To increase participation in
				school.
									(5)No grant shall be made under this section
				unless the grantee agrees to submit to the Secretary, in accordance with the
				criteria of the Secretary, a report that provides information on the program
				conducted under this section, including outcomes and increased education and
				awareness about the prevention of teen pregnancy under the grant. The Secretary
				shall make such reports available to the public.
							(6)Grantees under this section shall expend
				funds received under the grant not later than 18 months after the date such
				funds are provided under the grant.
							(c)(1)Paragraph (3) of section
				502(a) shall apply to grants under this section in the same manner as it
				applies to funding made available under section 502(b).
							(2)Sections 507 and 508 shall apply to grants
				under this section to the same extent and in the same manner as such sections
				apply to allotments under section 502(c).
							(3)Section 506 shall apply to grants
				under this section to the extent determined by the Secretary to be
				appropriate.
							(d)The Secretary shall, directly or through
				contract, provide for evaluations of programs receiving funds under grants
				under this section. Such an evaluation shall cover at least 6 programs and
				programs representing at least 10 percent of the funding provided under this
				section. Each such evaluation for a program shall describe—
							(1)the activities carried out under the
				grant; and
							(2)the extent to which such activities
				were effective in changing attitudes and behavior to achieve the project
				strategies consistent with this
				section.
							.
			4.Loan forgiveness
			 for mentors who participate in teen pregnancy reduction program
			(a)Program
			 authorizedThe Secretary of
			 Health and Human Services is authorized, from the funds appropriated under
			 subsection (g), to carry out a program to
			 assume the obligation to repay a qualified loan amount (as determined under
			 subsection (b)) for a Federal student loan,
			 in accordance with this section, for an individual who—
				(1)is a qualified individual to serve as a
			 mentor under subsection (b)(4) of section 511 of the Social Security
			 Act;
				(2)has served as a mentor for the teen
			 pregnancy reduction grant program authorized under section 511 of the Social
			 Security Act for not less than 200 hours in an academic year or its equivalent
			 (as determined by the Secretary); and
				(3)is not in default
			 on a loan for which the individual seeks forgiveness.
				(b)Qualified loan
			 amountThe amount of loan
			 forgiveness the Secretary provides under this section—
				(1)shall be equal to $2,000 for every 200
			 hours of service an individual serves as a mentor under section 511 of the
			 Social Security Act in an academic year or its equivalent (as determined by the
			 Secretary), after the date of the enactment of this section; and
				(2)may not exceed a
			 total of $20,000 for an individual.
				(c)PriorityIn providing loan forgiveness under this
			 section, the Secretary shall give priority to individuals who serve as mentors
			 for programs under section 511 of the Social Security Act that are carried out
			 by local educational agencies or community-based organizations that are located
			 in areas with the highest rates of teen pregnancy, as determined by the
			 Secretary.
			(d)ConstructionNothing
			 in this section shall be construed to authorize the refunding of any repayment
			 of a loan.
			(e)RegulationsThe
			 Secretary is authorized to issue such regulations as may be necessary to carry
			 out the provisions of this section.
			(f)DefinitionsIn
			 this section:
				(1)Federal student
			 loan
					(A)In
			 generalExcept as provided in subparagraph (B), the term
			 Federal student loan means any loan made, insured, or guaranteed
			 under part B, D, or E of title IV of the Higher Education Act of 1965.
					(B)Treatment of
			 consolidation loansA loan
			 amount for a loan made under section 428C or section 455(g) shall be considered
			 a Federal student loan under this paragraph only to the extent that such loan
			 amount was used to repay a loan made under section 428 or 428H, a Federal
			 Direct Stafford Loan, or a Federal Direct Unsubsidized Stafford Loan for an
			 individual who meets the requirements of
			 subsection (a), as determined in accordance
			 with regulations prescribed by the Secretary.
					(2)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(g)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for fiscal year 2009 and each of
			 the 3 succeeding fiscal years.
			
